Citation Nr: 1022865	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement service connection for hypertension.  

2.  Entitlement service connection for a circulatory 
disorder, including thrombophlebitis. 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

According to her DD Form 214, the Appellant served on active 
duty (AD) from August 2005 to November 2006.  She also had 4 
months and 8 days of prior active service and 24 years, 9 
months, and 25 days of prior inactive service.

She appealed to the Board of Veterans' Appeals (Board) from a 
June 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board is remanding her claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Appellant may be awarded service connection by 
establishing she has disability (namely, hypertension and a 
circulatory disorder like thrombophlebitis) as a result of 
disease or injury incurred in or aggravated by her active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from disease or injury 
incurred in or aggravated in the line of duty, or any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from injury, but not 
disease, incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he or she was 
disabled from disease or injury incurred or aggravated in the 
line of duty during that period of ACDUTRA.  38 C.F.R. § 
3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The fact that a claimant has established status as a 
"Veteran" for other periods of service (e.g., the Apellant's 
period of AD) does not obviate the need to establish that he 
or she is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that 
period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during her inactive service, the record must 
establish that she was disabled from an injury, but not a 
disease, incurred or aggravated during INACDUTRA.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); and Biggins v. Derwinski, 
1 Vet. App. 474, 478 (1991).

In her November 2006 Application for VA Compensation and/or 
Pension (VA Form 21-526), the Appellant claimed her 
thrombophlebitis was aggravated by her military service.  
Review of her service treatment records (STRs) reveals a 
report from a private physician dated in October 1991 
indicating the Appellant received treatment for right leg 
deep vein thrombus.  Subsequently dated military records, 
during either her ACDUTRA or INACDUTRA service, mention her 
complaints of leg cramping on periodic physical examinations 
and confirm she was given a physical profile for a history of 
deep vein thrombus (DVT) and chronic right leg venous 
insufficiency.  VA medical records dated through March 2009 
indicate there is no evidence of deep vein thrombus, but 
these records do show the Appellant's ongoing treatment for 
claudication and/or right leg venous insufficiency.  



Consequently, there first needs to be clarification of the 
exact dates when the Appellant served additionally on ACDUTRA 
and INACDUTRA.  And once this is done, a VA compensation 
examination and medical nexus opinion are needed to determine 
whether her lower extremity circulatory disorder, whatever 
the appropriate diagnosis, initially manifested during a 
qualifying period of service or, if pre-existing a qualifying 
period of service, was made chronically worse 
(i.e., aggravated) by that period of service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The evidence of a link between current 
disability and service must be competent and credible.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Regarding her remaining claim for service connection for 
hypertension, the Appellant's Army National Guard STRs show a 
February 1980 elevated blood pressure reading of 130/98.

National Guard duty, however, is distinguishable from other 
Reserve service in that a member of the National Guard may be 
called to duty by the governor of their state.  "[M]embers of 
the National Guard only serve the federal military when they 
are formally called into the military service of the United 
States[; a]t all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet.App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

Regarding her subsequent service, there are limited STRs or 
private clinical records leading up to the Veteran's period 
of AD beginning in August 2005 and ending in late November 
2006.  However, a November 2006 STR shows she received 
treatment for an unrelated physical ailment, and at her blood 
pressure at the time was 157/91, although hypertension was 
not resultantly diagnosed.  A more recent VA clinical record 
dated in January 2007, and other VA records dated since, 
reveal treatment for arterial hypertension.  Indeed there is 
evidence of elevated blood pressure during and after the 
Appellant's period of active military service ending in 
November 2006.  However, as also mentioned, there are only a 
few, if any, medical records from prior to this period of 
service.

It therefore is difficult to determine when the Appellant's 
hypertension initially manifested, including especially in 
terms of whether it occurred during or coincident with a 
qualifying period of active military service.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Service connection may be granted for certain 
chronic diseases such as hypertension on a presumptive basis, 
if the disease manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this 
presumption is rebuttable by probative evidence to the 
contrary and does not apply to claims based on ACDUTRA or 
INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Consequently, a VA compensation examination and medical nexus 
opinion also are needed to assist in making these other 
important determinations.  Charles v. Principi, 16 Vet. App. 
370 (2002).

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Determine the exact dates when the 
Appellant was on AD, ACDUTRA, and 
INACDUTRA in the United States Army and 
Puerto Rico Army Reserves/National Guard.

2.  Ask the Appellant whether she received 
any additional relevant treatment for 
hypertension and/or a circulatory disorder 
prior to beginning her AD service in 
August 2005.  If she did, ask that she 
provide the dates and addresses of the 
facilities where she was treated and, with 
any necessary authorization, obtain these 
additional records.

If attempts to obtain any additionally 
identified records prove unsuccessful, and 
it is determined that further attempts 
would be futile, then make an express 
declaration of this and notify the 
Appellant in accordance with 38 C.F.R. 
§ 3.159(e).

3.  After clarifying the exact dates when 
she was on AD, ACDUTRA and INACDUTRA, and 
obtaining any additionally identified 
records (or trying to), schedule the 
Appellant for an appropriate VA 
examination for a medical nexus opinion 
concerning the etiology of her 
hypertension and circulatory disorder - 
whatever the appropriate diagnosis, 
including venous insufficiency 
and claudication.

This medical nexus opinion is especially 
needed to determine the likelihood (very 
likely, as likely as not, or unlikely) 
these disorders initially manifested 
during a qualifying period of service or 
within one year of AD or, alternatively, 
if instead determined they clearly and 
unmistakably pre-existed a qualifying 
period of service, whether there also is 
clear and unmistakable evidence indicating 
they were not aggravated during or by a 
qualifying period of service beyond their 
natural progression.

Note the differing standards of proof; 
"clear and unmistakable evidence" is a 
more formidable evidentiary burden than 
the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. 
App. 254, 258 (1999) (noting that the 
"clear and convincing" burden of proof, 
while a higher standard than a 
preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an 
"onerous" evidentiary standard, requiring 
that the preexistence of a condition and 
the non-aggravation result be 
"undebatable."  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003), citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).

In comparison, the term "as likely as not" 
(i.e., at least 50 percent probability) 
does not mean merely within the realm of 
medical possibility, rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

To facilitate making these important 
determinations, the claims file and a copy 
of this remand must be made available to 
the designed examiner for review and 
consideration of the pertinent medical and 
other history.

All necessary diagnostic testing and 
evaluation must be performed, and all 
findings reported in detail.

The medical basis for all opinions 
expressed should be discussed for the 
record.

4.  Then readjudicate the claims.  If they 
are not granted to the Appellant's 
satisfaction, send her a supplemental 
statement of the case and give her and her 
representative time to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


